Citation Nr: 1607860	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial increased ratings for bilateral pes planus with right plantar fasciitis, rated as noncompensable prior to November 4, 2015 and 30 percent disabling thereafter.    

2.  Entitlement to initial increased ratings for right knee patellar dislocation (previously rated as right knee patellar tendonitis), rated as noncompensable prior to November 4, 2015 and 20 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2000 to February 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for bilateral pes planus and right knee patellar tendonitis and assigned initial noncompensable percent ratings, effective February 8, 2010.   

In a December 2015 rating decision, the RO assigned increased ratings of 20 percent and 30 percent for right knee patellar dislocation (previously rated as right knee patellar tendonitis) and bilateral pes planus with right plantar fasciitis, respectively, effective November 4, 2015.  Insofar as higher ratings are available for these disabilities and the Veteran is presumed to be seeking the maximum available benefit, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board remanded the instant matters in January 2014 and July 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for higher ratings and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  





FINDINGS OF FACT

1.  Prior to November 4, 2015, the Veteran's bilateral pes planus with right plantar fasciitis, manifested by complaints of tingling, throbbing, and aching, results in moderate impairment of the feet, without more severe manifestations that more nearly approximate severe or pronounced flatfoot symptoms.  

2.  Beginning November 4, 2015, the Veteran's bilateral pes planus with right plantar fasciitis, manifested by characteristic callosities and pain on use of the feet, results in no more than severe flatfoot symptoms.  

3.  Prior to May 16, 2013, the Veteran's right knee patellar dislocation (previously rated as right knee patellar tendonitis) is manifested by subjective complaints of jerking pain, tightness, and swelling, as well as functional impairment associated therewith.  

4.  Beginning May 16, 2013, the Veteran's right knee patellar dislocation (previously rated as right knee patellar tendonitis) is manifested by subjective complaints of  sharp and constant aching, weakness, and swelling and objective findings of knee effusion.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, prior to November 4, 2015, the criteria for a 10 percent rating, but no higher, for bilateral pes planus with right plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  Beginning November 4, 2015, the criteria for a rating in excess of 30 percent for bilateral pes planus with right plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

3.  Prior to May 16, 2013, the criteria for a 10 percent rating, but no higher, for right knee patellar dislocation (previously rated as right knee patellar tendonitis), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, beginning May 16, 2013, the criteria for a 20 percent, but no higher, for right knee patellar dislocation (previously rated as right knee patellar tendonitis), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a December 2009 letter, sent before the March 2010 rating decision, the RO advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2009 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded VA examinations in conjunction with the claims decided herein.  Such VA ordered examinations include those conducted in December 2009, January 2010, and November 2015.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  The Veteran has not alleged that his right knee patellar dislocation or bilateral pes planus with right plantar fasciitis has worsened in severity since the last VA examination in November 2015.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher rating claims and no further examination is necessary.

As indicated previously, in January 2014 and July 2015, the Board remanded the instant matters for additional development.  Specifically, the January 2014 remand instructed the AOJ to request that the Veteran identify any VA or private healthcare providers who had treated him for the claimed disabilities and to obtain all identified private records as well as updated VA treatment records.  The remand also instructed the AOJ to afford the Veteran a VA examination for his service-connected bilateral pes planus and right knee patellar dislocation to determine the current nature and severity of his disabilities.   The July 2015 remand instructed the AOJ to clarify the Veteran's correct mailing address and to afford him a VA examination to assess the current nature and severity of his disabilities.  

Pursuant to the remand directives, March 2014 and October 2015 letters requested that the Veteran identify any outstanding private treatment records, and the record reflects that all available VA treatment records and private treatment records were obtained.  An October 2014 letter requested that the Veteran clarify his current address and the record reflects that the Veteran's address was updated as requested later in that same month.  See October 2014 Report of General Information.  The November 2015 Disability Benefits Questionnaire (DBQ) examination report relevant to the right knee patellar dislocation and bilateral pes planus claims have been associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 and July 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 
  
The Veteran contends that higher ratings are warranted for his bilateral pes planus and right knee patellar dislocation (previously rated right knee patellar tendonitis).  The Veteran claimed in his June 2010 Notice of Disagreement that he suffered from "extreme tenderness" in his feet and "very sharp" pain inside his knee as result of his service connected disabilities.   

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In the present case, the Veteran is currently assigned noncompensable ratings prior to November 4, 2015 for his bilateral pes planus and right knee patellar dislocation.  Thus, the Board will consider the applicability of 38 C.F.R. § 4.59.    

Bilateral pes planus

Historically, the AOJ assigned the Veteran's noncompensable rating for bilateral pes planus under Diagnostic Code 5276.  As noted, in a December 2015 rating decision, the AOJ assigned the higher, 30 percent rating for bilateral pes planus, effective November 4, 2015, under Diagnostic Code 5276.    

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild symptoms of pes planus, relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

For hallus valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In a December 28, 2009 VA examination report, the Veteran reported pain in the heels and arches, to include tingling, throbbing, and aching.  The Veteran further reported that he had difficulty walking, but that he had less pain for the most part during daily activities.  The Veteran indicated that he had no weakness to his feet and that "with walking the pain actually improve[d]."  he reported one episode of flare-up while he was in service in 2009, where he experienced "extreme pain after sports activity."  He reported functional impairment of not being able to walk during the noted flare-up.  The Veteran noted that he had no assistive device for his feet disability except for "over the counter insoles which did not help, and actually were uncomfortable in his shoes."  The Veteran reported effect on his daily occupation as a firefighter, which was "somewhat limited by the pain in his feet, especially with sports."  The examiner noted that functional limitation of standing was 45 minutes and that functional limitation of walking was 1/4 mile.  There had been no specific injury to his feet.  On neurological examination, the examiner found that the Veteran's vibratory sense was normal and that findings were negative as to Tinel's sign with percussion of the tarsal canal bilateral.  

The examiner further found during orthopedic examination that the Veteran had a rectus great toe with full, pain-free range of motion bilaterally.  Subtalar joint range was full and pain-free bilaterally.  There was no pain or crepitus with range of motion of the ankle joint.   In stance, the examiner noted the Veteran had a decrease in the arch height bilaterally, which was consistent with feet with pes planus.  The Veteran's heels were noted to be perpendicular to the weight bearing surface and there was no lateral bowing noted of the Achilles tendon and that there was pain on the right Achilles tendon with manipulation, although there was no pain as to the left side.  The examiner found that the Veteran's gait was not antalgic but that he had "a decrease in the arch height and early heel-off bilateral."  Radiology examination revealed that the both feet had no tarsal coalition and that he had "a flat foot deformity to both feet."  The examiner provided an assessment of bilateral congenital pes planus deformity.  Weight-bearing views of the left foot revealed findings of "no acute or healing fracture, or other focal osseous abnormality."  The joint spaces were well-maintained without significant degenerative changes and there was decreased calcaneal pitch, which was consistent with pes planus.  Visualized soft tissues were unremarkable.  Impression was "decreased calcaneal pitch consistent with pes planus" and "otherwise normal left foot series."  As to the right foot, anterior-posterior, lateral, and oblique weight-bearing views revealed that the Veteran's right foot had normal bone mineral density without fracture or dislocation and well-maintained joint spaces.  The soft tissues were unremarkable.  Impression was "normal right foot radiographs."  

During a December 31, 2009 VA examination, the examiner noted that the Veteran had no pedal edema, no gross deformities, normal mobility, pulses 2/2 bilaterally, reflexes 2/2 bilaterally, and strength 5/5 bilaterally.  The examiner found that all of the Veteran's joints had full range of motion, while noting that the bilateral foot exam had a finding of mildly flat feet.  The examiner found that gait, stance, and coordination were normal.  Deep tendon reflexes, pain, touch, temperature, and position were normal.  The motor status of peripheral nerves were normal.  The examiner noted that findings from a monofilament examination indicated that the Veteran's sensory and peripheral nerves were normal and that findings were negative for sensation distally compared to proximally at feet.  

In a November 2015 DBQ report, the examiner noted diagnoses of bilateral pes planus and plantar fasciitis as to the right foot.   The Veteran reported that flare-ups impacted the function of his feet, such that he experienced flare-ups of pain 'after prolonged standing or running,' 'for about 4-5 hours.'  He noted that the pain subsided after applying an ice pack to the feet.  The Veteran reported that functional loss of the feet were that standing and exercise activities were limited.  The examiner noted pain on use of the feet, while the examiner indicated that the Veteran had no pain on manipulation of the feet.  There was no indication of swelling on use of the feet, although there were characteristic callouses as to both feet.  There was no response provided as to the effects of use of arch support or other orthotics devices.  The examiner noted that the Veteran did not have extreme tenderness of plantar surfaces on one or both feet and that there was no marked deformity of one or both feet, to include pronation and abduction.  The Veteran did have decreased longitudinal arch height of both feet on weight-bearing, while there was no evidence of marked pronation of one or both feet.  The examiner found that weight-bearing line fell over or was medial to the great toe and that such applied as to the left foot.  The examiner noted that there was no other lower extremity deformity other than pes planus causing alteration of the weight-bearing lines.  The examiner found that the Veteran did not have inward bowing of the Achilles tendon and that the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.  No responses were provided as to whether the Veteran's foot disability reflected Morton's neuroma, Hammer toe, Hallux valgus, Hallux rigidus, acquired pes cavus, or malunion or nonunion of tarsal or metatarsal bones.   The examiner noted that the Veteran had mild plantar fasciitis as to the right foot, which did not chronically comprise weight bearing nor require arch supports or other shoe modifications.  

During physical examination, the examiner noted that there was no pain as to both feet and that the Veteran was "[c]urrently symptom free regarding pain."   The examiner noted that excess fatigability, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance were contributing factors associated with limitation of motion.   The examiner found that there was pain, weakness, fatigability, or incoordination significantly limiting functional ability during flare-ups or when the foot was used repeated over a period of time as to both feet.  The examiner explained that as noted previously, the pain associated with flare-ups subsided after applying ice packs.   The examiner noted an impression of mild pes planus deformity as to the right foot, as well as an impression of moderate pes planus deformity as to the left foot per X-ray findings.  The examiner noted that the Veteran's foot disability impacted his ability to perform occupational task, such that prolonged standing/walking should be avoided and that breaks should be taken as needed, while "sedentary gainful employment would remain feasible."

Based on the foregoing, the Board finds that the Veteran's overall disability picture warrants the assignment of a 10 percent rating, but no higher, for his bilateral pes planus, for the period prior to November 4, 2015.  Significantly, the Veteran reported during the December 29, 2009 VA examination that his symptoms of tingling, throbbing, and aching in the heels and arches were not relieved by use of "over the counter insoles."  

As noted, under Diagnostic Code 5276, a noncompensable rating requires a finding of mild symptoms, relieved by built-up shoe or arch support.  A 10 percent rating requires a finding of moderate symptoms, to include weight-bearing line over or medial to great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  While the examiner found that the Veteran had "mildly flat feet," during the December 31, 2009 VA examination, the December 28, 2009 examiner noted the Veteran's report of pain on use of the feet, to include tingling, throbbing, and aching.  The December 28, 2009 examiner further noted that the Veteran reported an episode of flare-up in 2009, during which the Veteran experienced "extreme pain after sports activity" and that there was pain on the right Achilles tendon with manipulation.  Further, the Veteran reported that his symptoms were not relieved by the use of built-up shoe, such as "over the counter insoles" during the December 28, 2009 VA examination.  While the Veteran's heels were noted to be perpendicular to the weight-bearing surface and there was no finding of inward bowing of the tendon Achilles during the VA examination, in light of the Veteran's report of functional impairments and the other findings indicative of a 10 percent rating during the December 2009 VA examinations, the Board resolves all benefit of doubt in the Veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to an increased disability rating of 10 percent for bilateral pes planus prior to November 4, 2015.   

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate severe or pronounced symptoms prior to November 4, 2015.  In this regard, the December 31, 2009 VA examiner found that the Veteran's bilateral pes planus symptoms were "mild."  X-ray examination findings from December 28, 2009 revealed that as to the right foot, the Veteran had well-maintained joint spaces and no signs of fracture or dislocation.  Such findings supported an impression of "normal right foot radiographs."  As to the left foot, X-ray examination findings revealed an impression of "decreased calcaneal pitch consistent with pes planus," but "otherwise normal left foot series."  As the evidence does not reflect that the Veteran's bilateral pes planus results in functional loss that more nearly approximates severe or pronounced symptoms, indicative of 30 percent and 50 percent ratings, respectively, the Veteran is entitled to a 10 percent rating, but no higher, for his bilateral pes planus prior to November 4, 2015.  

Based on the foregoing, the Board concludes that a rating in excess of 30 percent is not warranted for bilateral pes planus for the period beginning November 4, 2015.  The Veteran's bilateral pes planus is manifested by subject complaints of pain after prolonged standing or running, without more severe manifestations that more nearly approximate pronounced symptoms.        
 
Under Diagnostic Code 5276, a 50 percent rating requires a finding of pronounced symptoms as to both feet, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and not improved by orthopedic shoes or appliances.  A rating higher than a 50 percent rating is not possible under Diagnostic Code 5276.   

The November 2015 DBQ examiner found that while the Veteran reported flare-ups of pain 'after prolonged standing or running,' the examiner indicated that the Veteran was "[c]urrently symptom free regarding pain."  The examiner found that the Veteran had no pain on manipulation of the feet and that there was no indication of extreme tenderness of plantar surfaces on one or both feet.  The examiner further found that there was no evidence of marked pronation of one or both feet.  Based upon this evidence, the Veteran is not entitled to a rating in excess of 30 percent for the period beginning November 4, 2015.  In reaching such determination, the Board finds that the Veteran's feet symptomatology, to include pain, fatigue, incoordination, tenderness, and flare-ups, does not result in functional loss that more nearly approximates such limitation of motion.   See DeLuca, supra.  

The Board finds that no other Diagnostic Code provides a basis for a higher rating for the Veteran's bilateral pes planus.  Relevant to the period prior to November 4, 2015, there were no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  Relevant to the period beginning November 4, 2015, for which a 30 percent rating is assigned, while the disability could, conceivably, be rated as a residual of a foot injury under Diagnostic Code 5284, there is no suggestion of any loss of use of the foot, so as to warrant the maximum, 40 percent rating for foot disability.  38 C.F.R. §4.71a, Diagnostic Code 5284.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of feet are not warranted.  

The Board has also considered whether further compensation could be provided for neurologic manifestations of the service-connected bilateral pes planus.  While the Veteran has reported experiencing "tingling" sensation in his feet , there is no medical evidence on record indicating neurologic manifestation and/or abnormality related to the service-connected bilateral pes planus.  In this regard, during the December 31, 2009 VA examination, the examiner noted that the Veteran's sensory and peripheral nerves were normal and that findings were negative for sensation distally compared to proximally at feet.  Further, the motor status of peripheral nerves were normal.  As such, a separate rating for neurological manifestation of bilateral pes planus is not warranted in the instant case. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral pes planus and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include aching and throbbing in the heels and arches as to both feet.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his bilateral pes planus to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected bilateral pes planus.  

Right knee patellar dislocation (previously rated as right knee patellar tendonitis)

Historically, the AOJ assigned the Veteran's noncompensable rating for right knee patellar dislocation (previously rated as right knee patellar tendonitis) under Diagnostic Code 5024.  As noted, in the December 2015 rating decision, the AOJ assigned the higher, 20 percent rating for right knee patellar dislocation, effective November 4, 2015, under Diagnostic Code 5258.    
When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). 

The Veteran's right knee disability was previously evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which is to be rated on limitation of motion of the affected part as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The Veteran's right knee disability is currently rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in to the joint.    

A December 2009 X-ray examination reflected findings from anterior-posterior, weight-bearing, lateral, and sunrise views of the right knee.  There was normal bone mineralization and joint spaces were preserved.  The finding indicated that there was no fracture or dislocation, although "a possible small effusion' was noted.  Further, the overlying soft tissues were normal.  The examiner provided an impression of "possible small effusion" and "otherwise unremarkable right knee radiographs."  

In a January 2010 VA examination report, the Veteran reported that his right knee pain started about two years prior to the exam and that he took Motrin for the knee pain.  The Veteran described his right knee pain as "tightness at the knee cap" and occasional swelling, especially after sports activities.  The Veteran denied experiencing difficulty climbing the stairs, although he noticed "the knee to buckle a couple of times in the last few years."  He denied having had any falls.  He further denied "grinding or locking" of the right knee.  As to the swelling, the Veteran reported that icing relieves the symptom and that he could not "jump off the right lower extremity due to jerking pain in the right knee."  Because of this jerking pain, the Veteran stated that he limits his activities to 20 minutes.   He further reported that he did not use any knee braces and that he was "very active," to include playing "basketball, football, softball, and [running]" The Veteran reported flare-ups as to the right knee.  The examiner noted the Veteran's report that he was in "constant pain at a level four on a scale of 0-10" and that he experienced flare-ups after any sports activities or prolonged walking.   While walking caused pain, the Veteran did not have any limitation in walking activities due the right knee disability.  The Veteran reported that he could not run for more than one to one and a half miles, at which point he experienced pain in his right knee.  The Veteran further noted that despite the pain in his right knee, he did "not notice any limitations to complete the task" of running during his service.   The examiner noted that the Veteran did "not have any limitations in his day to day normal activities besides playing sports."  

Further, the January 2010 examiner found mild retropatellar crepitation upon palpation during passive knee extension and flexion, although the Veteran denied having any tenderness.  The examiner noted that the patellar tracked well and that there was no placement or dislocation.  There was no tenderness over the medial aspect or lateral aspect of the knee.  Findings were negative as to swelling, effusion, temperature changes, and redness.  On range of motion testing, the examiner found that "[a]ctive, passive, and repetitive range of motion in extension was zero degrees," while "[a]ctive, passive, and repetitive range of motion in flexion was 120 degrees."  The Veteran denied pain during extension and flexion of the right knee.  The examiner found that the range of motion findings were considered normal due to the Veteran's stature.  Drawer sign, Lachman's test, and lateral stress test results were negative.  Further, the examiner found that there was no evidence of instability and that McMurray's and Apley's tests were negative.  Upon inspection of the shoes, the examiner did not found any uneven wear.  Peripheral pulses were intact and manual muscle strength in the knee extension and flexion were normal.  The examiner noted that functionally, the Veteran was independent in activities of daily living, as well as ambulation without any assistive devices.  

The examiner concluded that DeLuca provisions could not be clearly delineated with any medical certainty, while noting that during flare-ups of pain, the Veteran may have some limitations in range of motion as to the right knee, but that the extent of such could not be determined because it depended on the level of activity and severity of the pain, as well as presence or absence of swelling.    The examiner noted that based on the history given by the Veteran, limitation of motion as to the right knee during a flare-up appeared to be "very temporary."  The examiner further noted that there was no evidence of muscle weakness or atrophy.  The examiner noted the previous findings of X-ray examination of the right knee, which revealed possible small effusion, but otherwise unremarkable right knee radiographs.  Additionally, the examiner noted that the Veteran's right knee complaints did not interfere with his day to day activities, while noting that the Veteran may have to limit the sports activities with intermittent rest periods.  Impression was patellar tendinitis of the right knee.   

A private medical record dated May 16, 2013 reflected X-ray examination findings of the right knee.  The findings showed that while there were no suprapatellar effusion nor bony fracture, there was soft tissue thickening in the region of the patellar tendon and prepatellar space with mild superior subluxation of the patella.  Impressions were "findings suggesting patellar tendon injury" but no evidence of bony fracture. 

A private medical record dated May 17, 2013 indicated that the Veteran was employed as an "EMT" and that he complained of "sharp, constant ache," as well as associated "swelling, weakness, and . . . a pop in his knee."  The medical record indicated that there was "a concern regarding patellar tendon disruption versus patellar dislocation."  

A private medical record dated May 20, 2013 reflected Magnetic Resonance Imaging study findings of the right knee, in comparison with the X-ray results dated May 16, 2013.  Such findings showed that the anterior cruciate and posterior cruciate ligaments were intact.  the medial collateral ligament, lateral collateral complex, and popliteal tendon were intact.  There was a complete tear of the proximal patellar tendon, and a few fibers of the lateral patellar retinaculum remaining attached to the patellar tendon without significant distal retraction of the torn patellar tendon.  The findings also showed that the medial and lateral menisci were intact.  Additionally, a small knee effusion was noted, as well as a small Baker's cyst.  Impressions included a complete tear of the proximal patellar tendon without significant retraction of the tendon and a small knee effusion. 

A May 2013 private medical record indicated that the Veteran underwent a right patellar tendon repair on May 30, 2013.  The private surgeon noted that during the surgical procedure, the medial and lateral retinacula were repaired and the patellar tendon repair sutures were tied.  The private medical record noted that the postoperative diagnosis was acute right patellar tendon rupture.  

An August 2013 private medical record indicated that the Veteran was doing "very well" status post right patellar tendon repair and that he performed range of motion from 0 to past 105 degrees.  

In the November 2015 DBQ report, the examiner noted diagnoses of right patellar tendon rupture, right patellar dislocation, and right patellofemoral pain syndrome.  The examiner noted the Veteran's report that he first noticed knee pain during service when he heard a "[l]oud pop" and that he experienced soreness and aching in the right knee.  The Veteran further reported that he "gets fatigued real quick" when running, although he reported that range of motion seemed to be 'back.' The Veteran reported that "the pulling knee cap pain [was] no longer there."  The Veteran reported flare-ups of the right knee and that such reported daily after working out.  He noted that pain was "far worse if ice not applied" and that with ice the right knee pain subsided "in less than an hour."  The Veteran reported functional limitation of "exercise limitations, jumping and running limited," and painful squatting and bending.  

During range of motion testing, the Veteran performed flexion from 140 degrees and extension to 0 degree.  The examiner noted that the Veteran reported no pain on exam and that there was no evidence of pain with weight bearing.  The examiner found that there was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and described such as medial line tenderness.  The examiner further noted objective evidence of crepitus.  As to repetitive use of the right knee, the examiner observed that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.   The examiner found that the Veteran had significantly limited functional ability with flare-ups, to include pain, fatigue, and lack of endurance, but that such could not be described in terms of range of motion because it may vary depending upon activity and/or flare-up.  Further, the examiner stated that swelling was additional contributing factor of right knee disability.  

On muscle strength testing, the examiner found that the Veteran's right knee performed 5/5 as to forward flexion and extension and that there was no reduction in muscle strength.  The Veteran had no muscle atrophy nor ankylosis.  The examiner found that there was no history of recurrent subluxation nor lateral instability.  Further, there was no recurrent effusion.  During performance of joint stability testing, the Veteran showed normal anterior, posterior, and lateral stabilities.  The examiner concluded that there was no joint instability and commented that "normal stability of the [right] knee joint [was] evident."   The examiner noted that the Veteran did not have, or had ever had a meniscus condition, but that the Veteran underwent a right patellar tendon repair in May 2013.  The examiner noted that the Veteran had a scar related to his right knee disability, specifically, a right knee surgical scar, but noted that the scar did not have a total area equal to or greater than 39 square centimeters (6 square inches) and that the scar was asymptomatic.   Further, the examiner found that the Veteran did not use any assistive device as a normal mode of locomotion and that there was not a functional impairment of the right knee such that no effective function remained other than that which would equally well served by an amputation with prosthesis.  The examiner described the Veteran's functional impact due to the right knee disability, such that "prolonged standing/walking would be recommended to be avoided, i.e. breaks as needed or deskwork."  The examiner commented that "sedentary gainful employment would remain feasible." 

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, is warranted for the period prior to May 16, 2013 in light of the Veteran's overall right knee disability picture.  Significantly, the Veteran's right knee disability has been manifested by subjective complaints of jerking pain, tightness, and swelling, as well as functional impairment associated therewith.  

In this regard, while the Veteran's range of motion testing results were "considered normal" during the January 2010 VA examination, the Veteran reported experiencing pain, to include tightness and swelling, which limited his activities to 20 minutes.  The January 2010 examiner noted the Veteran's report of flair-ups and that he was in "constant pain at level four on a scale of 0-10."  Furthermore, the examiner reported a finding of mild retro patellar crepitation upon palpation during passive knee extension and flexion, while the Veteran denied having any tenderness.   While the examiner indicated that X-ray examination of the right knee was unremarkable other than a finding of possible small effusion, the examiner also found that the Veteran may have to limit his sports activities with "intermittent rest periods" due to his right knee disability.   Therefore, the Board finds that the overall picture of the Veteran's right knee disability symptoms reach the level of symptomatology warranting a 10 percent rating  when considered in totality.   See Burton, 25 Vet. App. 1.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260.  With respect to Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees.  The evidence fails to show that the Veteran's flexion was limited to less than 120 degrees at any point during prior to May 16, 2013.  While the Veteran reported experiencing flare-ups of pain, the January 2010 VA examiner noted that such flare-ups appeared to be "very temporary" in light of the history provided by the Veteran and range of motion as to the right knee.  Therefore, a higher rating under Diagnostic Code 5260 is not warranted, even in consideration of functional impairments due to pain and other symptoms.    

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 20 percent rating requires a finding of extension limited to 15 degrees.  The evidence fails to show that the Veteran's extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain and flare-ups.   Therefore, a higher or separate rating under Diagnostic Code 5261 is not warranted, even in consideration of functional impairments due to pain and other symptoms.  

The Board has considered whether a higher or separate rating under Diagnostic Code 5258 is warranted for the Veteran's right knee disability for the period prior to May 16, 2013.  A 20 percent rating is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

The Board acknowledges that, in his June 2010 Notice of Disagreement, the Veteran reported that he suffered from "very sharp pulling" underneath his right knee cap and that he felt as though he had "torn something inside [his] knee."  As a layperson, however, the Veteran is not competent to objectively diagnose dislocated meniscus or other similar closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  In this regard, while he is competent to report that his knee is painful, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal finding of dislocated meniscus or other similar closely related disability that affects the same anatomical functions and has closely analogous symptom.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In fact, the December 2009 X-ray examination of the right knee reflected that there was "no fracture or dislocation" in the right knee and "otherwise unremarkable right knee radiographs."  As there is no finding of dislocated meniscus or other similar closely related disability that affects the same anatomical functions and has closely analogous symptomatology, Diagnostic Code 5258 is not applicable prior to May 16, 2013.

The Board has also considered whether a separate rating under Diagnostic Code 5259 is warranted prior to May 16, 2013.  As there is no finding of removal of semilunar cartilage, or other closely related disability affecting the same anatomical functions, a separate rating of 10 percent is not warranted under Diagnostic Code 5259 prior to May 16, 2013.  

Based on the foregoing, the Board finds that a 20 percent rating, but no higher, is warranted for right knee patellar dislocation under Diagnostic Code 5299-5258 for the period beginning May 16, 2013.  

As noted, the Veteran's right knee patellar dislocation is currently rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5258, effective November 4, 2015.  Under Diagnostic Code 5258, a 20 percent evaluation is warranted when there is dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The May 16, 2013 private treatment record reflects a finding suggesting patellar tendon injury.  Subsequent May 2013 private treatment records reflect a diagnosis of acute right patellar tendon rupture and a finding of small knee effusion.  The private treatment records also noted the Veteran's complaints of pain, to include sharp and constant aching, weakness, and swelling.  The record reflects that the Veteran underwent a right patellar tendon repair on May 30, 2013.  The November 2015 DBQ examiner noted diagnosis of right patellar dislocation and the Veteran's complaints of pain, to include soreness and aching, although the Veteran reported that he no longer experienced the "pulling knee cap pain."  Therefore, a 20 percent rating is warranted for the Veteran's right knee patellar dislocation beginning May 16, 2013.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260 beginning May 16, 2013.  With respect to Diagnostic Code 5260, a 30 percent rating requires a finding of flexion limited to 15 degrees.  As noted, the August 2013 private treatment record noted that the Veteran performed flexion to 105 degrees.  The November 2015 DBQ examiner found that the Veteran performed right knee flexion to 140 degrees.  The November 2015 examiner noted that the Veteran reported no pain on exam.  While the November 2015 examiner found that the Veteran had significantly limited functional ability with flare-ups, to include pain, fatigue, and lack of endurance, the examiner concluded that such could not be described in terms of range of motion because it may vary depending upon activity and/or flare-up and that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  Further, there is no evidence showing that the noted flare-ups diminished the Veteran's range of motion in flexion to 15 degrees or less, indicative of a 30 percent rating at any point during the period beginning May 16, 2013.  Thus, the Board finds a higher rating under Diagnostic Code 5260 is not warranted for the Veteran's right patellar dislocation.  Id.; see also 38 C.F.R. §§ 4.40, 4.45.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 30 percent rating requires a finding of extension limited to 20 degrees.  The evidence fails to show that the Veteran's extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran performed extension of the right knee to zero degree as reflected in the August 2013 private treatment record as well as the November 2015 DBQ report.   As previously discussed, while the November 2015 DBQ examiner noted that the Veteran experienced flare-ups as to the right knee, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting extension to 20 degrees or more at any point during the period beginning May 16, 2013.  Therefore, as the evidence fails to show limitation of extension to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability at any time pertinent to the appeal.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the right knee at any point pertinent to the appeal.  Significantly, the examination reports of record reflected findings that the examiners could not identify or detect instability as to the right knee.  The January 2010 VA examiner found that there was no evidence of instability as to the right knee.  The November 2015 DBQ examiner found that there was no joint instability and commented that "normal stability of the RT [sic] knee joint [was] evident.'  Further, the November 2015 DBQ examiner noted that there was no history of recurrent subluxation nor lateral instability.  Therefore, as the objective evidence does not show that the Veteran has, or has had recurrent subluxation or lateral instability at any point pertinent to this appeal, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257 for the right knee disability.  

The Board further finds that the evidence of record shows no ankylosis of the right knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263 at any point pertinent to this appeal.  

In addition, the Board notes that the Veteran has a scar associated with his right knee patellar dislocation.  In this regard, the November 2015 DBQ examiner noted that the Veteran had a scar related to his right knee disability, specifically, a right knee surgical scar status post right patellar tendon repair.  The examiner noted that the scar did not have a total area equal to or greater than 39 square centimeters (6 square inches) and that such scar was asymptomatic.  Therefore, as the right knee scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scar associated with the Veteran's right knee disability is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805.

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain, swelling, and fatigue after physical activities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his right knee disability to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right knee disability.  

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.

In this regard, the rating criteria under Diagnostic Code 5276 contemplate the Veteran's bilateral pes planus symptoms, to include pain on use of both feet, as well as the resulting limitations.  There are no additional symptoms of his bilateral pes planus that is not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected bilateral pes planus.   With respect to right knee patellar dislocation, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints, to include jerking pain, tightness, and swelling, are contemplated by the rating criteria under which such disability is rated.  There are no additional symptoms of his right knee disability that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the record reflects that while the Veteran's disabilities results in functional loss, the Veteran has not alleged, and the record does not otherwise show, that such disability renders him unemployable.   In this regard, the May 2013 private treatment record noted that the Veteran was employed as an "EMT" at the time.  Further, the November 2015 DBQ examiner found that while prolonged standing or walking was recommended to be avoided, such that the Veteran should take breaks as needed, the DBQ examiner found that "sedentary gainful employment would remain feasible" for the Veteran.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.



ORDER

1.  Prior to November 4, 2015, a 10 percent initial rating, but no higher, for bilateral pes planus with right plantar fasciitis is granted.   

2.  Beginning November 4, 2015, an initial rating in excess of 30 percent for bilateral pes planus with right plantar fasciitis is denied.  

3.  Prior to May 16, 2013, a 10 percent initial rating, but no higher, for right knee patellar dislocation (previously rated as right knee patellar tendonitis) is granted. 

4.  Beginning May 16, 2013, a 20 percent initial rating, but no higher, for right knee patellar dislocation (previously rated as right knee patellar tendonitis) is granted. 


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


